
	
		I
		112th CONGRESS
		1st Session
		H. R. 3151
		IN THE HOUSE OF REPRESENTATIVES
		
			October 11, 2011
			Ms. Woolsey (for
			 herself, Ms. Roybal-Allard,
			 Mrs. Maloney, and
			 Ms. McCollum) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce, and in addition to the
			 Committees on Oversight and Government
			 Reform and House
			 Administration, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To amend the Family and Medical Leave Act of 1993 and
		  title 5, United States Code, to allow employees leave to address domestic
		  violence, sexual assault, or stalking and their effects, and to include leave
		  to care for domestic partners under the Act, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Domestic Violence Leave
			 Act.
		2.Entitlement to
			 leave for domestic violence, sexual assault, or stalking
			(a)Authority for
			 LeaveSection 102(a)(1) of the Family and Medical Leave Act of
			 1993 (29 U.S.C. 2612(a)(1)) is amended by adding at the end the
			 following:
				
					(F)In order to care for the family member of
				the employee, if such family member is addressing domestic violence, sexual
				assault, or stalking and their effects.
					(G)Because the
				employee is addressing domestic violence, sexual assault, or stalking and their
				effects, the employee is unable to perform any of the functions of the position
				of such
				employee.
					.
			(b)DefinitionsSection
			 101 of such Act (29 U.S.C. 2611) is amended by adding at the end the
			 following:
				
					(20)Domestic
				violenceThe term domestic violence has the meaning
				given such term in section 40002 of the Violence Against Women Act of 1994 (42
				U.S.C. 13925), and includes dating violence, as such term is defined in such
				section.
					(21)Sexual
				assaultThe term sexual
				assault has the meaning given that term in section 40002 of the Violence
				Against Women Act of 1994 (42 U.S.C. 13925).
					(22)StalkingThe
				term stalking has the meaning given such term in section 40002 of
				the Violence Against Women Act of 1994 (42 U.S.C. 13925).
					(23)Addressing
				domestic violence, sexual assault, or stalking and their
				effectsThe term addressing domestic violence, sexual
				assault, or stalking and their effects means—
						(A)seeking medical attention for or recovering
				from injuries caused by domestic violence, sexual assault, or stalking;
						(B)seeking legal assistance or remedies,
				including communicating with the police or an attorney, or participating in any
				legal proceeding related to domestic violence, sexual assault, or
				stalking;
						(C)attending support groups for victims of
				domestic violence, sexual assault, or stalking;
						(D)obtaining psychological counseling related
				to experiences of domestic violence, sexual assault, or stalking;
						(E)participating in safety planning and other
				actions to increase safety from future domestic violence, sexual assault, or
				stalking, including temporary or permanent relocation; and
						(F)participating in any other activity
				necessitated by domestic violence, sexual assault, or stalking which must be
				undertaken during hours of employment.
						(24)Family
				memberThe term family member, used with respect to
				a person, means an individual who is a spouse, domestic partner, parent, son,
				or daughter (including an adult son or daughter) of that
				person.
					.
			(c)Intermittent or
			 Reduced LeaveSection 102(b) of such Act (29 U.S.C. 2612(b)) is
			 amended by inserting before the last sentence: Subject to subsection
			 (e)(4) and 103(g), leave under subparagraph (F) or (G) of subsection (a)(1) may
			 be taken by an employee intermittently or on a reduced leave
			 schedule..
			(d)Paid
			 LeaveSection 102(d)(2)(B) of
			 such Act (29 U.S.C. 2612(d)(2)(B)) is amended by inserting at the end the
			 following: An eligible employee may elect to substitute any of the
			 accrued paid vacation leave, personal leave, family leave, or medical or sick
			 leave of the employee for leave provided under subparagraph (F) or (G) of
			 subsection (a)(1) for any part of the 12-week period of such leave under such
			 subsection, except that nothing in this title shall require an employer to
			 provide paid sick leave or paid medical leave in any situation in which such
			 employer would not normally provide any such paid leave..
			(e)NoticeSection 102(e) of such Act (29 U.S.C.
			 2612(e)), by adding at the end the following:
				
					(4)Notice for leave
				due to domestic violence, sexual assault, or stalkingIn any case in which the necessity for
				leave under subparagraph (F) or (G) of subsection (a)(1) is foreseeable based
				on a scheduled appointment or planned activity to address domestic violence,
				sexual assault, or stalking and their effects, the employee shall provide such
				notice to the employer as is reasonable and
				practicable.
					.
			(f)Certification
			 and ConfidentialitySection
			 103 of such Act (29 U.S.C. 2613) is amended—
				(1)in the section
			 heading, by adding before the period the following: ; confidentiality;
			 and
				(2)by adding at the
			 end the following:
					
						(g)Certification
				Related to domestic violence, sexual assault, or stalking
							(1)In
				generalIn determining if an
				employee meets the requirements of subparagraph (F) or (G) of section
				102(a)(1), the employer of an employee may require the employee to provide
				written certification. Certification under this paragraph shall be sufficient
				if it includes—
								(A)documentation of the domestic violence,
				sexual assault, or stalking, such as police or court records, or documentation
				of the domestic violence, sexual assault, or stalking from a shelter worker,
				attorney, clergy, or medical or other professional from whom the employee or
				family member of the employee has sought assistance in addressing domestic
				violence, sexual assault, or stalking and their effects;
								(B)other corroborating evidence, such as a
				statement from any other individual with knowledge of the circumstances which
				provide the basis for the claim, or physical evidence of domestic violence,
				sexual assault, or stalking, such as photographs, or torn or bloody clothes;
				or
								(C)at the election of the employee, where
				documentation described in subparagraph (A) and corroborating evidence
				described in subparagraph (B) is not available, a written statement describing
				the domestic violence, sexual assault, or stalking and their effects.
								(2)ConfidentialityAll evidence of domestic violence, sexual
				assault, or stalking provided to an employer under this subsection, including
				an employee’s statement, any corroborating evidence, and the fact that an
				employee has requested leave for the purpose of addressing domestic violence,
				sexual assault, or stalking and their effects, shall be retained in the
				strictest confidence by the employer, except to the extent consented to by the
				employee where disclosure is necessary to—
								(A)protect the safety
				of the employee or family member of the employee; or
								(B)assist in documenting domestic violence,
				sexual assault, or stalking for a court or law enforcement
				agency.
								.
				(g)Table of
			 contentsThe table of contents in section 1(b) of the Family and
			 Medical Leave Act of 1993 (29 U.S.C. prec. 2601) is amended by striking the
			 item relating to section 103 and inserting the following:
				
					
						103. Certification;
				confidentiality.
					
					.
			3.Inclusion of
			 same-sex spouses and domestic partners
			(a)Definitions
				(1)Inclusion of
			 same-sex spousesSection
			 101(13) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2611(13)) is
			 amended, by inserting , and, notwithstanding section 7 of title I,
			 United States Code, includes a spouse of the same sex as the employee as
			 determined under applicable State law before the period.
				(2)Inclusion
			 children of a domestic partnerSection 101(12) of such Act (29 U.S.C.
			 2611(12)) is amended by inserting a child of an individual’s domestic
			 partner, after a legal ward,.
				(3)Inclusion
			 domestic partnersSection 101 of such Act (as amended by section
			 2) is further amended by adding at the end the following:
					
						(25)Domestic
				partnerThe term
				domestic partner means—
							(A)the person
				recognized as the domestic partner of the employee under any domestic partner
				registry or civil union laws of the State or political subdivision of a State
				where the employee resides; or
							(B)in the case of an
				unmarried employee who resides in a State where a person cannot marry a person
				of the same sex under the laws of the State, a single, unmarried adult person
				of the same sex as the employee who is in a committed, intimate relationship
				with the employee, is not a domestic partner to any other person, and who is
				designated to the employer by such employee as that employee’s domestic
				partner.
							.
				(b)Leave
			 RequirementSection 102 of
			 such Act (29 U.S.C. 2612) is amended—
				(1)in subsection
			 (a)(1)(C), by striking spouse, both places it appears and
			 inserting spouse or domestic partner,;
				(2)in subsection
			 (a)(1)(E), by striking spouse, and inserting spouse or domestic
			 partner,;
				(3)in subsection
			 (a)(3), by striking spouse, and inserting spouse or
			 domestic partner,;
				(4)in subsection (e)(2)(A), by inserting
			 domestic partner, after spouse,;
				(5)in subsection (e)(3), by inserting
			 domestic partner, after spouse,; and
				(6)in subsection
			 (f)—
					(A)in the subsection
			 heading, by inserting or
			 domestic partners after spouses;
					(B)in paragraph (1),
			 by striking a husband and wife and inserting both spouses
			 or both domestic partners;
					(C)in paragraph
			 (2)(A), by striking that husband and wife and inserting
			 spouses or both domestic partners; and
					(D)in paragraph
			 (2)(B), by striking the husband and wife and inserting
			 both spouses or both domestic partners.
					(c)CertificationSection 103 of such Act (29 U.S.C. 2613) is
			 amended—
				(1)in subsection (a), by inserting
			 domestic partner, after spouse,;
				(2)in subsection (b)(4)(A), by inserting
			 domestic partner, after spouse, both places it
			 appears; and
				(3)in subsection (b)(7), by inserting
			 domestic partner, after spouse,.
				(d)Employment and
			 Benefits ProtectionSection
			 104(c)(3) of such Act (29 U.S.C. 2614(c)(3)) is amended—
				(1)in subparagraph (A)(i), by inserting
			 domestic partner, after spouse,; and
				(2)in subparagraph (C)(ii), by inserting
			 domestic partner, after spouse,.
				4.Entitlement to
			 leave for Federal employees for domestic violence, sexual assault, or
			 stalking
			(a)Authority for
			 LeaveSection 6382(a)(1) of title 5, United States Code is
			 amended by adding at the end the following:
				
					(E)In
				order to care for the family member of the employee, if such family member is
				addressing domestic violence, sexual assault, or stalking and their
				effects.
					(F)Because the employee is addressing domestic
				violence, sexual assault, or stalking and their effects, the employee is unable
				to perform any of the functions of the position of such
				employee.
					.
			(b)DefinitionsSection 6381 of title 5, United States Code
			 is amended—
				(1)at the end of
			 paragraph (10), by striking and;
				(2)in paragraph (11),
			 by striking the period and inserting a semicolon; and
				(3)by adding at the
			 end the following:
					
						(12)the terms domestic violence,
				sexual assault, and stalking all have the meaning
				given such terms in section 40002 of the Violence Against Women Act of 1994 (42
				U.S.C. 13925), and the term domestic violence includes dating
				violence, as such term is defined in such section;
						(13)the term
				addressing domestic violence, sexual assault, or stalking and their
				effects means—
							(A)seeking medical attention for or recovering
				from injuries caused by domestic violence, sexual assault, or stalking;
							(B)seeking legal assistance or remedies,
				including communicating with the police or an attorney, or participating in any
				legal proceeding related to domestic violence, sexual assault, or
				stalking;
							(C)attending support groups for victims of
				domestic violence, sexual assault, or stalking;
							(D)obtaining psychological counseling related
				to experiences of domestic violence, sexual assault, or stalking;
							(E)participating in safety planning and other
				actions to increase safety from future domestic violence, sexual assault, or
				stalking, including temporary or permanent relocation; and
							(F)participating in any other activity
				necessitated by domestic violence, sexual assault, or stalking which must be
				undertaken during hours of employment;
							(14)the term
				family member, used with respect to a person, means an individual
				who is a spouse, domestic partner, parent, son or daughter (including an adult
				son or daughter) of that
				person;
						.
				(c)Intermittent or
			 Reduced LeaveSection 6382(b) of title 5, United States Code, is
			 amended by adding at the end the following:
				
					(3)Leave under
				subparagraph (E) or (F) of subsection (a)(1) may be taken by an employee
				intermittently or on a reduced leave schedule. The taking of leave
				intermittently or on a reduced leave schedule pursuant to this paragraph shall
				not result in a reduction in the total amount of leave to which the employee is
				entitled under subsection (a) beyond the amount of leave actually
				taken.
					.
			(d)Other
			 LeaveSection 6382(d) of title 5, United States Code, is amended
			 by striking (C), or (D) and inserting (C), (D), (E), or
			 (F).
			(e)NoticeSection
			 6282(e) of title 5, United States Code, is amended by adding at the end the
			 following:
				
					(3)In any case in which the necessity for
				leave under subparagraph (F) or (G) of subsection (a)(1) is foreseeable based
				on a scheduled appointment or planned activity to address domestic violence,
				sexual assault, or stalking and their effects, the employee shall provide such
				notice to the employing agency as is reasonable and
				practicable.
					.
			(f)CertificationSection
			 6383 of title 5, United States Code, is amended by adding at the end the
			 following:
				
					(f)In determining if an employee meets the
				requirements of subparagraph (E) or (F) of section 6382(a)(1), the employing
				agency of an employee may require the employee to provide written
				certification. Certification under this subsection shall be sufficient if it
				includes—
						(1)documentation of the domestic violence,
				sexual assault, or stalking, such as police or court records, or documentation
				of the domestic violence, sexual assault, or stalking from a shelter worker,
				attorney, clergy, or medical or other professional from whom the employee or
				family member of the employee has sought assistance in addressing domestic
				violence, sexual assault, or stalking and their effects;
						(2)other corroborating evidence, such as a
				statement from any other individual with knowledge of the circumstances which
				provide the basis for the claim, or physical evidence of domestic violence,
				sexual assault, or stalking, such as photographs or torn or bloody clothes;
				or
						(3)at the election of
				the employee, where documentation described in paragraph (1) and corroborating
				evidence described in paragraph (2) is not available, a written statement
				describing the domestic violence, sexual assault, or stalking and their
				effects.
						.
			(g)ConfidentialitySection
			 6383 of title 5, United States Code, as amended by subsection (f), is
			 amended—
				(1)in the section
			 heading, by adding before the period the following: ; confidentiality;
			 and
				(2)by adding at the
			 end the following:
					
						(g)All evidence of domestic violence, sexual
				assault, or stalking provided to an employing agency under this subsection,
				including an employee’s statement, any corroborating evidence, and the fact
				that an employee has requested leave for the purpose of addressing domestic
				violence, sexual assault, or stalking and their effects, shall be retained in
				the strictest confidence by the employing agency, except to the extent
				consented to by the employee where disclosure is necessary to—
							(1)protect the safety
				of the employee or family member of the employee; or
							(2)assist in documenting domestic violence,
				sexual assault, or stalking for a court or law enforcement
				agency.
							.
				(h)Table of
			 SectionsThe table of sections for chapter 63 of title 5, United
			 States Code, is amended by striking the item relating to section 6383 and
			 inserting the following:
				
					
						6383. Certification;
				confidentiality.
					
					.
			5.Inclusion of
			 same-sex spouses and domestic partners for leave for Federal employees
			(a)DefinitionsSection 6381 of title 5, United States
			 Code, as amended by section 4, is further amended—
				(1)in paragraph (6), by inserting a
			 child of an individual’s domestic partner, after a legal
			 ward,; and
				(2)by adding at the
			 end the following:
					
						(15)the term spouse means a
				husband or wife, as the case may be, and, notwithstanding section 7 of title I,
				United States Code, includes a spouse of the same sex as the employee as
				determined under applicable State law; and
						(16)the term
				domestic partner means—
							(A)the person
				recognized as the domestic partner of the employee under any domestic partner
				registry or civil union laws of the State or political subdivision of a State
				where the employee resides; or
							(B)in the case of an
				unmarried employee who resides in a State where a person cannot marry a person
				of the same sex under the laws of the State, a single, unmarried adult person
				of the same sex as the employee who is in a committed, intimate relationship
				with the employee, is not a domestic partner to any other person, and who is
				designated to the employing agency by such employee as that employee’s domestic
				partner.
							.
				(b)Leave
			 requirementSection 6382 of
			 title 5, United States Code, is further amended—
				(1)in subsection
			 (a)(1)(C), by striking spouse, both places it appears and
			 inserting spouse or domestic partner,;
				(2)in subsection
			 (a)(3), by striking spouse, and inserting spouse or
			 domestic partner,; and
				(3)in subsection (e)(2)(A), by inserting
			 domestic partner, after spouse,.
				(c)CertificationSection
			 6383 of title 5, United States Code, is amended—
				(1)in subsection (a), by inserting
			 domestic partner, after spouse,; and
				(2)in subsection (b)(4)(A), by inserting
			 domestic partner, after spouse, both places it
			 appears.
				
